Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 10—12, 14—19 and 21—27  have been examined in this application.  Claims 13 and 20 have been cancelled. This is a Non-Final Rejection in response to Applicant remarks filed on 6/10/2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September, 30th 2015. 
Claim Objections
 Applicant has also amended claims 17 to correct the informality objection. The objection has been withdrawn in light of the amendment to the claims.
However, claims 15 and 22 are newly objected to because of the following informalities:
Claim 15 and 22 are dependent on canceled claims.  
Appropriate correction is required.

CLAIM INTERPRETATION
Regarding claim 10, the Applicant has amended the limitation “a first unit” to recite “a pump” The limitation is no longer being interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10—12, 14—19 and 21—27  are rejected under 35 U.S.C. 103 as being unpatentable over U.K Patent Application GB 2453371 A to Robinson (Robinson hereafter) in view of  US 20130031725 A1 to Riley et. al. (Riley hereafter)
As per claim 10, Robinson teaches An air mattress device (see 100—Fig.1: air mattress device) comprising: an air cell; (see 502—Fig.5: air cell ) a pump configured to supply air to the air cell or exhaust air from the air cell(see 102—Fig.1; Pg.4 Lines 11-15: supply air to  air cell );and a controller (see 108—Fig.1; Pg. 4 Lines 1-2: controller) configured to set a first inner pressure to the air cell (see Pg. 10 Line 6: "A controller (108) as claimed in claim 5, arranged to determine a desired pressure for the mattress (100) according to the weight of the load and to control the pump (104) to add fluid to or to remove fluid from the mattress (100) until the pressure of the fluid in the mattress (100) equals the desired pressure. 30") if a user's weight is a first value, (see Pg. 6 Line 10-20: "In alternative embodiments, the selected pressure may be determined automatically based on the weight of the load on the mattress. For example, the selected pressure 20 may be determined according to the following table: Weight of load Selected pressure Above 100kg Heavy setting 75-100kg Medium setting Below 75kg Light setting 25 For example, the heavy setting may be a high pressure, the medium setting may be a medium setting and the light setting may be a low pressure.") and the controller being configured to set a second inner pressure to the air cell (see Pg. 10 Line 6: ) if the user's weight is a second value (see Pg. 6 Line 10-20: ) ,the second value being different from the first value (see Pg. 6 Line 18-20: ),the first inner pressure being different from the second inner pressure (see Pg.6 Table),
*Note: It may be understood, that the high medium and light pressure settings displayed in table 6 are different pressures.
and wherein the controller is configured to estimate the user's weight as the first value (see  Pg.1 Lines 24-26: "the controller is arranged to monitor pressure of a fluid in at least some parts of the mattress; detect a change in the pressure due to placement of a load on the mattress; measure a load pressure of the fluid; and determine a weight of the load"), the controller is configured to estimate the user's weight as the second value (see  Pg.1 Lines 24-26), the first value is larger than the second value (see pg. 6 Table; examiner note),
Note: The examiner considers the "Heavy setting" of the Table on pg. 6 as the first value and the "Medium setting" of the Table on page 6 as the second value.

and the first period is longer than the second period (see annotated Fig. 3: Note: The examiner defines the second period as the time at Tw).

    PNG
    media_image1.png
    335
    496
    media_image1.png
    Greyscale

Robinson does not teach [wherein the controller is configured to estimate the user's weight as the first value] if a period of exhausting the air from a first state of the air cell to a second state of the air cell is a first period, [the controller is configured to estimate the user's weight as the second value] if the period exhausting the air from the first state of the air cell to a second state of the air cell is a second period.
Riley teaches wherein the controller is configured to estimate the user's weight as the first value] if a period of exhausting the air from a first state of the air cell to a second state of the air cell is a first period, (see  pg.3 para [0028]; examiner note: " Thus, the estimated deflate time of 20 seconds is reached (206), and the control unit 114 determines whether the best profile was in use (207). Since the dynamic measurements will show that, after 20 seconds, the dynamic measurement of the pressure within the air mattress is closer to the weight-on profile than the weight-off profile (i.e. the expected pressure after 20 seconds according to the weight-on profile would be closer to the dynamically measured pressure than the expected pressure after 20 seconds according to the weight-off profile), the weight-off profile is not the best profile (207) and the control unit 114 selects the weight-on profile (209). The deflate time is then re-estimated based on the weight-on profile (203). It will be appreciated that the re-estimated deflate time may be based on an estimate of the time it would take from the initial starting pressure (0.75 psi) to the target pressure (0.40 psi), or it may be based on the time it would take from the dynamic measurement of the current pressure (for example, 0.65 psi) to the target pressure (0.40 psi) plus the amount of time that has already elapsed (or a reset of the elapsed deflate timer).)
Note: It may be understood that controller 114 determines the user’s weight to be a first value (209) in response to an unexpected pressure after a first period (i.e. 20 seconds).

[the controller is configured to estimate the user's weight as the second value] if the period exhausting the air from the first state of the air cell to a second state of the air cell is a second period (see pg.4 para [0034]: "Thus, it will be appreciated that additional deflate profiles for situations other than the weight-on and weight-off situations may be implemented in further embodiments,")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Robinson with the teachings of Riley with the motivation of providing a quick method to determine the users profile and set the pressure of the support surface to suit the user(see para [0006] "The control unit may select a different deflate profile and re-estimate the deflate time to the target profile if the dynamic measurements indicate that a different deflate profile better matches the progress shown by the dynamic measurements. ").
As per claim 11, Robinson teaches, wherein the user's weight is estimated by: a period between a first timing and a second timing, a quantity of exhausting the air between the first timing and the second timing, or a quantity of exhausting the air per time (see Pg. 6 lines 7-10; Pg. 5 Lines 9 - 18:  "After the settling time Tw, the pressure B inside the mattress 100 is measured in step 210 at time T3. Then, in step 212, the weight of the load placed on the mattress is determined as explained below.").
As per claim 12, Robinson teaches, wherein the first timing and the second timing are set after the at least part of a user's body contacts the air cell (see Pg. 4-5 Lines 34; 1-4:  "As shown in figure 3, a load 4 is placed on the mattress at time TI. The pressure of the fluid in the mattress typically reaches a peak at time T2 and then falls, causing a spike at time T2.")
*Note: It may be understood that time T1 and T2 may be considered the first and second timing respectively, both set after a load is placed on the mattress as shown in (Fig. 3)

As per claim 14, Robinson teaches   An air mattress device comprising (see 100—Fig.1: ) an air cell(see 502—Fig.5); a pump unit (see 102—Fig.1; Pg.4 Lines 11-15) configured to supply air to the air cell or exhaust air from the air cell(see 102—Fig.1; Pg.4 Lines 11-15); and a controller (see 108—Fig.1; Pg. 4 Lines 1-2) configured to set a first inner pressure to the air cell (see Pg. 10 Line 6) if a user's weight is a first value (see Pg. 6 Line 10-20), and the controller being configured to set a second inner pressure to the air cell (see Pg. 10 Line 6 ) if the user's weight is a second value, the second value being different from the first value (see Pg. 6 Line 10-20), the first inner pressure being different from the second inner pressure, and(see Pg. 6 Line 18-20: )  wherein the controller is configured to estimate the user's weight  as the first value(see  Pg.1 Lines 24-26: "the controller is arranged to monitor pressure of a fluid in at least some parts of the mattress; detect a change in the pressure due to placement of a load on the mattress; measure a load pressure of the fluid; and determine a weight of the load") the controller is configured to estimate the user's weight  as the second value (see  Pg.1 Lines 24-26: ) ,the first value is larger than the second value, (see pg. 6 Table; examiner note: ) and the third period is longer than the fourth period (see annotated Fig. 3).

    PNG
    media_image2.png
    320
    518
    media_image2.png
    Greyscale

Robinson does not teach [wherein the controller is configured to estimate the user's weight  as the first value] if the period supplying the air from a first state of the air cell to a second state of the air cell is a third period, [the controller is configured to estimate the user's weight  as the second value ] if the period supplying the air from the first state of the air cell to the second state of the air cell is a fourth period.
Riley teaches [wherein the controller is configured to estimate the user's weight  as the first value] if the period supplying the air from a first state of the air cell to a second state of the air cell is a third period (see 215-Fig.4; para [0045]: "When the mattress chamber 121 is deflated past the target, the control unit 114 may implement the normal inflate (403) operation of the pump 111 to bring the mattress chamber 121 back up to the target pressure (and if it goes too far and back above the target pressure (215)), [the controller is configured to estimate the user's weight  as the second value ] if the period supplying the air from the first state of the air cell to the second state of the air cell is a fourth period(see pg.4 para [0034]: "Thus, it will be appreciated that additional deflate profiles for situations other than the weight-on and weight-off situations may be implemented in further embodiments,")
Note: The examiner notes at step 215 the mattress has been inflated the controller evaluates if the target pressure has been reached and determines a best profile (associated with a given weight) based on the evaluation.)

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Robinson with the teachings of Riley with the motivation of providing a quick method to determine the users profile and set the pressure of the support surface to suit the user (see para [0045] "When the mattress chamber 121 is deflated past the target, the control unit 114 may implement the normal inflate (403) operation of the pump 111 to bring the mattress chamber 121 back up to the target pressure (and if it goes too far and back above the target pressure (215)").
As per claim 15, Robinson teaches The air mattress according to claim 14, further comprising: a plurality of air cells (see Fig. 7: plurality of air cells) divided into a first group (see 702—Fig.7: first group ) and a second group, (see 704—Fig.7: second group) one of the air cell in the first group being provided adjacent to one of the air cell in the second group (see Fig. 7: adjacent to one of the air cell in the second group).
As per claim 16, Robinson teaches, The air mattress according to claim 14,further comprising: a plurality of air cells (see Fig. 7: "fluid mattress 12 includes a plurality of air bladders 19 ") divided into a first group(see 702—Fig.7: first group ) and a second group, (see 704—Fig.7: second group) one of the air cell in the first group being provided adjacent to one of the air cell in the second group (see Fig. 7: adjacent to one of the air cell in the second group).
As per claim 17, Robinson teaches An internal pressure control method for an air mattress including an air cell comprising (see Fig. 2: ):supplying air to the air cell (see 202—Fig.2: ) and exhausting the air from the air cell(see 214—Fig.2: );estimating a user's weight by supplying (see 212—Fig.2: )and exhausting the air(see 214—Fig.2: );set a first inner pressure to the air cell if a user's weight is a first value (see Pg.6 Table: ); set a second inner pressure to the air cell if the user's weight is a second value(see Pg.6 Table),the second value being different from the first value (see Pg.6 Table: ),the first inner pressure being different from the second inner pressure(see Pg.6 Table), and wherein a step of estimating the user's weight includes a step of estimating the user's weight as the first value (see  Pg.1 Lines 24-26: ) ; and a step of estimating the user's weight as the second value (see  Pg.1 Lines 24-26: ) , the first value is larger than the second value(see pg. 6 Table; Note: The examiner considers the "Heavy setting" of the Table on pg. 6 as the first value and the "Medium setting" of the Table on page 6 as the second value.), and the first period is longer than the second period (see annotated Fig. 3: on page 5).
Robinson does not teach, [wherein a step of estimating the user's weight includes a step of estimating the user's weight as the first value] if the period exhausting the air from a first state of the air cell to a second state of the air cell is a first period; [and a step of estimating the user's weight as the second value] if the period exhausting the air from the first state of the air cell to a second state of the air cell is a second period.
Riley teaches[wherein a step of estimating the user's weight includes a step of estimating the user's weight as the first value] if the period exhausting the air from a first state of the air cell to a second state of the air cell is a first period(see pg.3 para [0028]; examiner note: on page 6)
[wherein a step of estimating the user's weight includes a step of estimating the user's weight as the first value] if the period exhausting the air from the first state of the air cell to a second state of the air cell is a second period(see pg.4 para [0034]: "Thus, it will be appreciated that additional deflate profiles for situations other than the weight-on and weight-off situations may be implemented in further embodiments,").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Robinson with the teachings of Riley with the motivation of providing a quick method to determine the users profile and set the pressure of the support surface to suit the user (see para [0006] "The control unit may select a different deflate profile and re-estimate the deflate time to the target profile if the dynamic measurements indicate that a different deflate profile better matches the progress shown by the dynamic measurements. ").
As per claim 18, Robinson teaches wherein the user's weight is estimated by: a period between a first timing and a second timing, a quantity of exhausting the air between the first timing and the second timing, or a quantity of exhausting the air per time.(see Pg. 6 lines 7-10; Pg. 5 Lines 9 - 18: )
As per claim 19, Robinson teaches wherein the first timing and the second timing are set after the at least part of a user's body contacts the air cell (see Pg. 4-5 Lines 34; 1-4:  ""As shown in figure 3, a load 4 is placed on the mattress at time TI. The pressure of the fluid in the mattress typically reaches a peak at time T2 and then falls, causing a spike at time T2.").
*Note: It may be understood that time T1 and T2 may be considered the first and second timing respectively, both set after a load is placed on the mattress as shown in (Fig. 3).)"

As per claim 21, Robinson teaches An internal pressure control method for an air mattress (see Pg. 10 Line 6: "A controller (108) as claimed in claim 5, arranged to determine a desired pressure for the mattress (100) according to the weight of the load and to control the pump (104) to add fluid to or to remove fluid from the mattress (100) until the pressure of the fluid in the mattress (100) equals the desired pressure. 30") including an air cell comprising(see 502—Fig.5: ): supplying air to the air cell (see 102—Fig.1; Pg.4 Lines 11-15: )and exhausting the air from the air cell(see  Pg.4 Lines 11-15: ); estimating a user's weight by supplying the air(see 202 Fig.2; Pg. 4 lines 23 -25: "The method 200 starts at step 202 where the mattress is inflated to an initial pressure. For example, air is pumped into the mattress using the pump 104 via the conduit 112 such that the pressure of the air within the internal volume 114 of the mattress 100 is an initial pressure of 15 mm Hg, as indicated by the pressure sensor 106. ") ;  set a first inner pressure to the air cell if a user's weight is a first value(see Pg. 6 lines 7-10; Pg. 5 Lines 9 - 18:  "After the settling time Tw, the pressure B inside the mattress 100 is measured in step 210 at time T3. Then, in step 212, the weight of the load placed on the mattress is determined as explained below."); set a second inner pressure to the air cell if the user's weight is a second value(see Pg.6 Table:), the second value being different from the first valued(see Pg.6 Table: ), the first inner pressure being different from the second inner pressure, and(see Pg.6 Table) wherein a step of estimating the user's weight includes a step of estimating the user's weight as the first value (see  Pg.1 Lines 24-26: ) and a step of estimating the user's weight as the second value (see Pg.1 Lines 24-26: ) the first value is larger than the second value(see pg. 6 Table) ,and the third period is longer than the fourth period (see annotated Fig. 3: on page 8).
Robinson does not teach [estimating a user's weight by supplying] and exhausting the air[wherein a step of estimating the user's weight includes a step of estimating the user's weight as the first value]  if the period supplying the air from a first state of the air cell to a second state of the air cell is a third period; [and a step of estimating the user's weight as the second value]  if the period supplying the air from the first state of the air cell to the second state of the air cell is a fourth period.
Riley teaches[estimating a user's weight by] and exhausting the air (see pg.3 para [0028]; examiner note on page 6) [wherein a step of estimating the user's weight includes a step of estimating the user's weight as the first value] if the period supplying the air from a first state of the air cell to a second state of the air cell is a third period (see 215-Fig.4; para [0045]: "When the mattress chamber 121 is deflated past the target, the control unit 114 may implement the normal inflate (403) operation of the pump 111 to bring the mattress chamber 121 back up to the target pressure (and if it goes too far and back above the target pressure (215)");
Note: The examiner notes at step 215 the controller evaluates if the target pressure has been reached and determines a best profile (and associated weight) based on the evaluation.)" 
 
[and a step of estimating the user's weight as the second value] if the period supplying the air from the first state of the air cell to the second state of the air cell is a fourth period, (see pg.4 para [0034]: "Thus, it will be appreciated that additional deflate profiles for situations other than the weight-on and weight-off situations may be implemented in further embodiments,")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Robinson with the teachings of Riley with the motivation of providing a quick method to determine the users profile and set the pressure of the support surface to suit the user (see para [0006] "The control unit may select a different deflate profile and re-estimate the deflate time to the target profile if the dynamic measurements indicate that a different deflate profile better matches the progress shown by the dynamic measurements.").
As per claim 22, Robinson teaches, wherein the air mattress comprising: a plurality of air cells (see Fig. 7: plurality of air cells) divided into a first group(see 702—Fig.7: first group ) and a second group (see 704—Fig.7: second group), one of the air cell in the first group being provided adjacent to one of the air cell in the second group (see Fig. 7: adjacent to one of the air cell in the second group).
As per claim 23, Robinson teaches The method according to claim 21, wherein the air mattress comprising: a plurality of air cells (see Fig. 7: plurality of air cells) divided into a first group(see 702—Fig.7: first group ) and a second group, (see 704—Fig.7: second group) one of the air cell in the first group being provided adjacent to one of the air cell in the second group (see Fig. 7: adjacent to one of the air cell in the second group).
As per claim 24, Robinson teaches The air mattress according to claim 14 wherein the user's weight is estimated by: a period between a first timing and a second timing , a quantity of exhausting the air between the first timing and the second timing, or a quantity of exhausting the air per time (see Pg. 6 lines 7-10; Pg. 5 Lines 9 - 18:  "After the settling time Tw, the pressure B inside the mattress 100 is measured in step 210 at time T3. Then, in step 212, the weight of the load placed on the mattress is determined as explained below.").
As per claim 25, Robinson teaches The air mattress according to claim 14, wherein the first timing and the second timing are set after the at least part of a user's body contacts the air cell (see Pg. 4-5 Lines 34; 1-4:  "As shown in figure 3, a load 4 is placed on the mattress at time TI. The pressure of the fluid in the mattress typically reaches a peak at time T2 and then falls, causing a spike at time T2.”)
*Note: It may be understood that time T1 and T2 may be considered the first and second timing respectively, both set after a load is placed on the mattress as shown in (Fig. 3).

As per claim 26, Robinson teaches The method according to claim 21, wherein the user's weight is estimated by: a period between a first timing and a second timing, a quantity of exhausting the air between the first timing and the second timing, or a quantity of exhausting the air per time.(see Pg. 6 lines 7-10; Pg. 5 Lines 9 - 18:  "After the settling time Tw, the pressure B inside the mattress 100 is measured in step 210 at time T3. Then, in step 212, the weight of the load placed on the mattress is determined as explained below.")
As per claim 27, Robinson teaches The method according to claim 21, wherein the first timing and the second timing are set after the at least part of a user's body contacts the air cell(see Pg. 4-5 Lines 34; 1-4:  "As shown in figure 3, a load 4 is placed on the mattress at time TI. The pressure of the fluid in the mattress typically reaches a peak at time T2 and then falls, causing a spike at time T2.”).
Response to Arguments
Applicant’s arguments, see 1- 6, filed 6/10/2022, with respect to the rejection(s) of claim(s) 10, 14, 17 and 21 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over U.K Patent Application GB 2453371 A to Robinson in view of  US 20130031725 A1 to Riley. In addition, Claims 11,12, 15 -19 and 22 -27 have been rejected over U.K Patent Application GB 2453371 A to Robinson in view of  US 20130031725 A1 to Riley.
Regarding Claim 10 the Applicant states that element T4 of FIG.3 of Robinson is not used for estimating a user’s weight and therefore cannot be considered a “first period”. The examiner has therefore relied upon annotated FIG.3 of Robinson to illustrate the “first period” (highlighted below). The examiner considers the value highlighted as an arbitrary settling time wherein the pressure mattress is measured and utilized to calculate the user’s weight.

    PNG
    media_image1.png
    335
    496
    media_image1.png
    Greyscale

Regarding Claim 10 The applicant further states the Asano fails to teach estimating the users weight if a period exhausting air is a first period. The examiner has relied upon the teachings of Robinson modified by Riley to form the basis of this rejection as presented above. 12. Regarding Claim 14 The applicant further states the Asano fails to teach estimating the users weight if a period supplying air is a third period. The examiner has relied upon the teachings of Robinson modified by Riley to form the basis of this rejection as presented above.
Regarding Claims 11,12, 14 -19 and 21 -27  the examiner has relied on the teachings of Robinson (modified by Riley) as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        11/3/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/3/2022